Case 1:17-cv-05205-WFK-RER Document 167 Filed 11/27/19 Page 1 of 1 PageID #: 3226




    UNITED STATES DISTRICT COURT                                                ^ NGV 2 7 2GI9 A-
   FOR THE EASTERN DISTRICT OF NEW YORK
                                                        ■X                      BROOKLYN OFFICE
   CANER DEMIRAYAK,
                                                              Civil Action No.: 17-CV-5205
                        Plaintiff,                            (WFK) (RER)

                 -against-                                    Judge: William F. Kuntz, II

   CITY OF NEW YORK, NEW YORK CITY                            Magistrate Judge: Ramon E.
   DEPARTMENT OF CITYWIDE ADMINISTRATIVE                      Reyes, Jr.
   SERVICES, LISETTE CAMILO, RICK D.
   CHANDLER P.E., IRA GLUCKMAN RA, NEW
   YORK CITY DEPARTMENT OF BUILDINGS,                                          ORDER
   STATE OF NEW YORK, OFFICE OF COURT                         AMENDING CAPTION
   ADMINISTRATION, & BARRY CLARKE,

                        Defendants.
                                                       ■X


          It is hereby ORDERED that pursuant to Federal Rule of Civil Procedure 25(d), the caption

   of this matter be amended to formally reflect the automatic substitution of JOHN W.

   MCCONNELL into this action as a party defendant solely in his official capacity in place of

   BARRY CLARKE, as JOHN W. MCCONNELL succeeded to the former responsibilities and

   duties of BARRY CLARKE upon MCCONNELL'S appointment to the position of Executive

   Director of the New York State Office of Court Administration on October 8, 2019, following

   BARRY CLARKE'S retirement on September 30, 2019,

         The Clerk of the Court is directed to amend the caption of this matter forthwith.



                                               SO ORDERED:



                                                s/William F. Kuntz, II
                                               Hon. William F.           11. U.S.D.J
                                               Dated: ./       /
